

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.132
 
MARSHALL B. TYCHER
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 23,
2012, by and between Marshall B. Tycher, an individual residing at
[intentionally omitted] (“Employee”), and Roseland Management Services, L.P., a
Delaware limited partnership with offices at 343 Thornall Street, Edison, New
Jersey 08837-2206 (the “Company”).
 
RECITALS
 
WHEREAS, the Company desires to employ Employee as Co-President of the Company
and Employee desires to be employed by the Company as Co-President of the
Company, pursuant to the terms set forth herein.
 
WHEREAS, the Company is a subsidiary of Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:
 
1. Employment.
 
The Company hereby agrees to employ Employee, and Employee hereby agrees to
accept such employment during the period and upon the terms and conditions set
forth in this Agreement.
 
2. Employment Period.
 
(a) Except as otherwise provided in this Agreement to the contrary, the terms
and conditions of this Agreement shall be and remain in effect during the period
of employment (the “Employment Period”) established under this Paragraph 2.  The
Initial Employment Period shall be for a term commencing on the date of this
Agreement and ending on the third (3rd) anniversary of the date of this
Agreement provided, however, that this Agreement shall automatically renew for a
term of one (1) year on the third (3rd) anniversary of the date of this
Agreement and on each anniversary of the date of this Agreement thereafter so
that a constant one (1) year Employment Period shall be in effect, unless (i)
the Company or Employee elects not to extend the term of this Agreement by
giving written notice to the other party in accordance with Paragraph 19, in
which case the term of this Agreement shall become fixed, or (ii) Employee’s
employment terminates hereunder.  Any extension of this Agreement shall not
create an obligation of the Company to issue awards to Employee hereunder.
 
(b) Notwithstanding anything contained herein to the contrary:  (i) Employee’s
employment with the Company may be terminated by the Company or Employee during
the Employment Period, subject to the terms and conditions of this Agreement;
and (ii) nothing in this Agreement shall mandate or prohibit a continuation of
Employee’s employment following the expiration of the Employment Period upon
such terms and conditions as the Company and Employee may mutually agree.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) If Employee’s employment with the Company is terminated, for purposes of
this Agreement the term “Unexpired Employment Period” shall mean the period
commencing on the date of such termination and ending on the last day of the
Employment Period.
 
3. Services.
 
(a) Services.  During the Employment Period, Employee shall hold the position of
Co-President of the Company reporting to the Chief Executive Officer of the
Company and devote his best efforts and substantially all of his business time,
skill and attention to the business of the Company (other than absences due to
vacation, illness, disability or approved leave of absence), and shall perform
such duties as are customarily performed by a similar executive holding such
position and as may be more specifically enumerated from time to time by the
Chief Executive Officer of the Company; provided, however, that the foregoing is
not intended to preclude Employee from (i) owning and managing personal
investments, including real estate investments, subject to the restrictions set
forth in Paragraph 13 hereof and managing, developing or otherwise dealing with
any of the assets owned directly or indirectly by Roseland Partners, L.L.C. or
Employee or his family which are listed in Section 3.26 of the Disclosure
Schedules to the Membership Interest and Asset Purchase Agreement dated as of
October 8, 2012 (the “Membership Interest Agreement”) by and among Roseland
Partners L.L.C., Mack-Cali Realty Acquisition LLC, MCRLP and Mack-Cali Realty
Corporation or (ii) engaging in charitable activities and community affairs,
provided that the performance of the activities referred to in clauses (i) and
(ii) does not prevent Employee from devoting substantially all of his business
time to the Company.
 
(b)Place of Employment.  During the Employment Period, Employee’s place of
employment shall be at the principal office of the Company which shall be
located either in Short Hills, New Jersey or at Port Imperial located in West
New York and Weehawken, New Jersey.
 
4. Compensation and Benefits.
 
(a)Salary.  During the Employment Period, the Company shall pay Employee a
minimum annual base salary in the amount of $400,000 (the “Annual Base Salary”)
payable in accordance with the Company’s regular payroll practices.  Employee’s
Annual Base Salary shall be reviewed annually in accordance with the policy of
the Company from time to time and may be subject to upward adjustment based
upon, among other things, Employee’s performance, as determined in the sole
discretion of the Chief Executive Officer of the Company.  In no event shall
Employee’s Annual Base Salary in effect at a particular time be reduced without
his prior written consent.
 
        (b)Incentive Compensation/Bonuses.  In addition, during the Employment
Period, Employee shall be eligible for incentive compensation payable in such
amounts as may be determined by the Company, in the exercise of its
discretion.  Notwithstanding the foregoing, Employee shall have a threshold
bonus opportunity of up to $1 million with respect to the first twelve months of
the Employment Period, up to $1.5 million with respect to the second twelve
months of the Employment Period, and up to $2 million with respect to the third
twelve months of the Employment Period (the “Target Bonuses”).  Each such
twelve-month period is referred to in this Agreement as a Year.  For purposes of
these Target Bonuses, fifty percent (50%) of the Target Bonuses shall be based
on the achievement of specified operating objectives as described on Exhibit A
hereto, and the remaining fifty percent (50%) of the Target Bonuses shall be
determined by the Chief Executive Officer of the Company, in his sole
discretion.  The amount of the Target Bonus for each Year will be awarded and
determined no later than 30 days after the end of each such Year and will be
communicated to the Employee within such 30 day period in a notice from the
Chief Executive Officer of the Company.  The Target Bonuses awarded (“Awarded
Target Bonuses”) to Employee for each Year shall be payable to the Employee
within 30 days after the third anniversary (the “Third Anniversary”) of the date
of this Agreement; provided, however, that if Employee’s employment with the
Company is terminated prior to the Third Anniversary by the Company for Cause or
by reason of the resignation of the Employee for other than Good Reason, then
none of the Awarded Target Bonuses shall be payable to Employee.  If Employee’s
employment is terminated for any other reason prior to the Third Anniversary,
then any Awarded Target Bonuses for any of the applicable Years preceding the
Year in which such termination occurs shall be deemed earned and shall be paid
as provided below in this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Taxes and Withholding.  The Company shall have the right to deduct and
withhold from all compensation all social security and other federal, state and
local taxes and charges which currently are or which hereafter may be required
by law to be so deducted and withheld.
 
(d) Additional Benefits.  In addition to the compensation specified above and
other benefits provided pursuant to this Paragraph 4, Employee shall be entitled
to the following benefits:
 
(i)participation in the Mack-Cali Realty Corporation 401(k) Savings and
Retirement Plan (subject to statutory rules and maximum contributions and
non-discrimination requirements applicable to 401(k) plans) and such other
benefit plans and programs, including but not limited to restricted stock,
phantom stock and/or unit awards, loan programs and any other incentive
compensation plans or programs (whether or not employee benefit plans or
programs), as maintained by the Company or Mack-Cali Realty Corporation (“MCRC”)
from time to time and made generally available to employees of the Company or
MCRC with such participation to be consistent with reasonable Company or MCRC
guidelines as the case may be;
 
(ii) participation in any health insurance, disability insurance, paid vacation,
group life insurance or other welfare benefit program made generally available
to employees of the Company (which shall be comparable to the plans and benefits
provided to employees of MCRC); and
 
(iii) reimbursement for reasonable business expenses incurred by Employee in
furtherance of the interests of the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Termination of Employment and Change In Control.
 
(a) Employee’s employment hereunder may be terminated during the Employment
Period under the following circumstances:
 
(i) Cause.  The Company shall have the right to terminate Employee’s employment
for Cause upon Employee’s:  (A) willful and continued failure to use best
efforts to substantially perform his duties hereunder (other than any such
failure resulting from Employee’s incapacity due to physical or mental illness)
for a period of thirty (30) days after written demand for substantial
performance is delivered by the Company specifically identifying the manner in
which the Company believes Employee has not substantially performed his duties;
(B) willful misconduct and/or willful violation of Paragraph 11 hereof, which is
materially economically injurious to the Company and MCRC taken as a whole; (C)
the willful violation of the provisions of Paragraph 13 hereof; or (D)
conviction of, or plea of guilty to a felony.  For purposes of this
sub-paragraph 5(a), no act, or failure to act, on Employee’s part shall be
considered “willful” unless done, or omitted to be done, by him (I) not in good
faith and (II) without reasonable belief that his action or omission was in
furtherance of the interests of the Company.
 
(ii) Death.  Employee’s employment hereunder shall terminate upon his death.
 
(iii) Disability.  The Company shall have the right to terminate Employee’s
employment due to “Disability” in the event that there is a determination by the
Company, upon the advice of an independent qualified physician, reasonably
acceptable to Employee, that Employee has become physically or mentally
incapable of performing his duties under this Agreement and such disability has
disabled Employee for a cumulative period of one hundred eighty (180) days
within a twelve (12) month period.
 
(iv)Good Reason.  Employee shall have the right to terminate his employment for
“Good Reason”:  (A) upon the occurrence of any material breach of this Agreement
by the Company which shall include but not be limited to; an assignment to
Employee of duties materially and adversely inconsistent with Employee’s status
as Co-President or a material or adverse alteration in the nature of or
diminution in Employee’s duties and/or responsibilities, reporting obligations,
titles or authority; (B) upon a reduction in Employee’s Annual Base Salary or a
material reduction in other benefits (except for bonuses or similar
discretionary payments) as in effect at the time in question, a failure to pay
such amounts when due or any other failure by the Company to comply with
Paragraph 4 hereof; (C) on or within six (6) months following the date a Notice
of Non-Renewal is issued by the Company pursuant to Paragraph 2 hereof; (D) on
or within six (6) months following a Change in Control (as hereinafter defined)
in accordance with the provisions set forth in sub-paragraph 5(a)(vii) hereof;
(E) upon any purported termination of Employee’s employment for Cause which is
not effected pursuant to the procedures of sub-paragraph 5(a)(i) (and for
purposes of this Agreement, in the event of such failure to comply, no such
purported termination shall be effective); (F) upon the relocation of the
Company’s principal executive offices or Employee’s own office location to a
location other than Short Hills, New Jersey or Port Imperial located in West New
York and Weehawken, New Jersey.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(v) Without Cause.  The Company shall have the right to terminate the Employee’s
employment hereunder without Cause subject to the terms and conditions of this
Agreement.
 
(vi) Without Good Reason.  The Employee shall have the right to terminate his
employment hereunder without Good Reason subject to the terms and conditions of
this Agreement.
 
(vii)Change in Control.  Employee shall have the right to terminate his
employment hereunder on or within six (6) months following a Change in
Control.  Such termination shall be deemed a termination for Good Reason
hereunder.  For purposes of this Agreement “Change in Control” shall mean that
any of the following events has occurred:  (A) any “person” or “group” of
persons, as such terms are used in Sections 13 and 14 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), other than any employee benefit
plan sponsored by the Company or MCRC, becomes the “beneficial owner”, as such
term is used in Section 13 of the Exchange Act, (irrespective of any vesting or
waiting periods) of (I) Common Stock of MCRC (“Common Stock”) or any class of
stock convertible into Common Stock and/or (II) Common OP Units of MCRLP
(“Common OP Units”) or preferred units or any other class of units convertible
into Common OP Units, in an amount equal to twenty (20%) percent or more of the
sum total of the Common Stock and the Common OP Units (treating all classes of
outstanding stock, units or other securities convertible into stock units as if
they were converted into Common Stock or Common OP Units as the case may be and
then treating Common Stock and Common OP Units as if they were a single class)
issued and outstanding immediately prior to such acquisition as if they were a
single class and disregarding any equity raise in connection with the financing
of such transaction; (B) any Common Stock is purchased pursuant to a tender or
exchange offer other than an offer by MCRC; (C) the dissolution or liquidation
of MCRC, MCRLP or the Company or the consummation of any merger or consolidation
of MCRC, MCRLP or the Company or any sale or other disposition of all or
substantially all of the assets of MCRC, MCRLP or the Company, if the
shareholders of MCRC and unitholders of MCRLP taken as a whole and considered as
one class immediately before such transaction own, immediately after
consummation of such transaction, equity securities and partnership units
possessing less than fifty (50%) percent of the surviving or acquiring company
or MCRC and MCRLP taken as a whole; or (D) a turnover, during any two (2) year
period, of the majority of the members of the Board of Directors of MCRC (the
“Board”), without the consent of the remaining members of the Board as to the
appointment of the new Board members.
 
(b) Notice of Termination.  Any termination of Employee’s employment by the
Company or any such termination by Employee (other than on account of death)
shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated.  In the event of the termination of Employee’s
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.
 
 
 
5

--------------------------------------------------------------------------------

 
 
6. Compensation Upon Termination of Employment By the Company for Cause or By
Employee without Good Reason.
 
In the event the Company terminates Employee’s employment for Cause or Employee
terminates his employment without Good Reason, the Company shall pay Employee
any unpaid Annual Base Salary at the rate then in effect accrued through and
including the date of termination.  In addition, in such event, Employee shall
be entitled (i) to receive any earned but unpaid incentive compensation or
Awarded Target Bonuses (provided that Employee shall not be entitled to any
Awarded Target Bonuses if his employment is terminated prior to the Third
Anniversery by the Company for Cause or by reason of his resignation for other
than Good Reason) and (ii) in the event any options have been granted Employee,
to exercise any options which have vested and are exercisable in accordance with
the terms of the applicable option grant agreement or plan.
 
Except for any rights which Employee may have to unpaid salary amounts through
and including the date of termination, earned but unpaid incentive compensation
or Awarded Target Bonuses (except to the extent he shall not be entitled to
Awarded Target Bonuses as herein provided), the Company shall have no further
obligations hereunder following such termination.  The aforesaid amounts shall
be payable in full immediately upon such termination.
 
7. Compensation Upon Termination of Employment Upon Death or Disability.
 
In the event of termination of Employee’s employment as a result of either
Employee’s death or Disability, the Company shall pay to Employee, his estate or
his personal representative the aggregate of (i) a cash payment of one million
dollars ($1,000,000) in full immediately upon such termination (the “Fixed
Amount”) and (ii) reimbursement of expenses incurred prior to date of
termination (“Expense Reimbursement”).  Employee (and Employee’s dependents)
shall also receive continuation of health coverage through the end of the
Unexpired Employment Period on the same basis as health coverage is provided by
the Company or MCRC for active employees and as may be amended from time to time
(“Medical Continuation”), and any reimbursements under such plan will be made no
later than the last day of the year after the year in which the expense was
incurred.
 
In addition, if granted to Employee, all (A) incentive compensation payments or
programs of any nature whether stock based or otherwise that are subject to a
vesting schedule including, without limitation, Warrants, Restricted Share
Awards or any other restricted stock, phantom stock, units and any loan
forgiveness arrangements granted to Employee (“Incentive Compensation”) shall
immediately vest as of the date of such termination (“Vested Incentive
Compensation”) and, (B) options granted to Employee, if any, shall immediately
vest as of the date of such termination (the “Vested Options”) and Employee
shall be entitled at the option of Employee, his estate or his personal
representative, within one (1) year of the date of such termination, to exercise
the Vested Options and/or other options which have vested (including, without
limitation, all other options which have previously vested in accordance with
any applicable option grant agreement or plan) (the “Total Vested Options”) and
are exercisable in accordance with the terms of the applicable option grant
agreement or plan and/or any other methods or procedures for exercise applicable
to optionees or to require the Company (upon written notice delivered within one
hundred eighty (180) days following the date of Employee’s termination) to
repurchase all or any portion of Employee’s vested options to purchase shares of
Common Stock at a price equal to the difference between the Repurchase Fair
Market Value (as hereinafter defined) of the shares of Common Stock for which
the options to be repurchased are exercisable and the exercise price of such
options as of the date of Employee’s termination of employment (the “Vested
Option Exercise Election”).  In the event of a conflict between any Incentive
Compensation grant agreement or program or any option grant agreement or plan
and this Agreement, the terms of this Agreement shall control.  In addition,
upon Employee’s death or disability, the Company shall pay to Employee’s estate
or to Employee, as the case may be, within 30 days after such death or
disability all Awarded Target Bonuses.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Except for any rights which Employee or Employee’s estate in the event of
Employee’s death may have to all of the above including the Fixed Amount, Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Awarded Target Bonuses, Expense Reimbursement and Medical Continuation
(which, in the event of Employee’s death, shall be provided to Employee’s
dependents), the Company shall have no further obligations hereunder following
such termination.
 
For purposes of this Agreement, “Repurchase Fair Market Value” shall mean the
average of the closing price on the New York Stock Exchange (or such other
exchange on which the Common Stock is primarily traded) of the Common Stock on
each of the trading days within the thirty (30) days immediately preceding the
date of termination of Employee’s employment.
 
8. Compensation Upon Termination of Employment By the Company Without Cause or
By Employee for Good Reason.
 
In the event the Company terminates Employee’s employment for any reason other
than Cause or Employee terminates his employment for Good Reason, the Company
shall pay to Employee and Employee shall be entitled to receive the aggregate of
(i) the Fixed Amount plus an amount (the “Remaining Salary”) equal to the Annual
Base Salary for the balance of the Employment Term, which shall be payable in a
lump sum within 10 days after any such termination of employment and (ii) Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, Expense Reimbursement and Medical Continuation at such time as
provided in subparagraph 4(d) and Paragraph 7 above and any Awarded Target
Bonuses within 10 days after any such termination of employment.  In the event
of a conflict between any Incentive Compensation grant agreement or program or
any option grant agreement or plan and this Agreement, the terms of this
Agreement shall control.  Employee understands that any options exercised more
than ninety (90) days following the date of his termination of employment which
were granted as incentive stock options shall automatically be converted into
non-qualified options.
 
Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options and the Vested Option
Exercise Election, Awarded Target Bonuses,  Expense Reimbursement and Medical
Continuation, the Company shall have no further obligations hereunder following
such termination.  The parties both agree that the agreement to make these
payments was consideration and an inducement to obtain Employee’s consent to
enter into this Agreement.  The payments are not a penalty and neither party
will claim them to be a penalty.  Rather, the payments represent a fair
approximation of reasonable amounts due to Employee for the Employment Period.
 
 
 
7

--------------------------------------------------------------------------------

 
 
9. Change in Control.
 
(a) Options.  Any Incentive Compensation and options granted to Employee that
have not vested as of the date of a Change in Control shall immediately vest
upon the date of the Change in Control.  Neither the occurrence of a Change in
Control, nor the vesting in any warrants or options as a result thereof shall
require Employee to exercise any warrants or options.  In the event of a
conflict between any Incentive Compensation grant agreement or program or any
option grant agreement or plan and this Agreement, the terms of this Agreement
shall control.
 
(b)Upon Termination.  In the event Employee terminates his employment on or
following a Change in Control as set forth in sub-paragraph 5(a)(vii), the
Company shall pay to Employee and Employee shall be entitled to all the payments
and rights Employee would have had if Employee had terminated his employment for
Good Reason as set forth in Paragraph 8.
 
Except for any rights which Employee may have to the Fixed Amount, Remaining
Salary Vested Incentive Compensation, Total Vested Options (including, without
limitation, by acceleration in accordance with sub-paragraph 9(a)) and the
Vested Option Exercise Election, Awarded Target  Bonuses, Expense Reimbursement
and Medical Continuation, the Company shall have no further obligations
hereunder following such termination.
 
10. Mitigation / Effect on Employee Benefit Plans and Programs.
 
(a) Mitigation.  Employee shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Employee under this Agreement on account of
subsequent employment.  Amounts owed to Employee under this Agreement shall not
be offset by any claims the Company may have against Employee and such payment
shall not be affected by any other circumstances, including, without limitation,
any counterclaim, recoupment, defense, or other right which the Company may have
against Employee or others.
 
(b)Effect on Employee Benefit Programs.  The termination of Employee’s
employment hereunder, whether by the Company or Employee, shall have no effect
on the rights and obligations of the parties hereto under the Company’s or
MCRC’s (i) welfare benefit plans including, without limitation, Medical
Continuation as provided for herein and, health coverage thereafter but only to
the extent required by law, and on the same basis applicable to other employees
and (ii) 401(k) Plan but only to the extent required by law and pursuant to the
terms of the 401(k) Plan.
 
11. Confidential Information.
 
(a) Employee understands and acknowledges that during his employment with the
Company, he will be exposed to Confidential Information (as defined below), all
of which is proprietary and which will rightfully belong to the
Company.  Employee shall hold in a fiduciary capacity for the benefit of the
Company such Confidential Information obtained by Employee during his employment
with the Company and shall not, directly or indirectly, at any time, either
during or after his employment with the Company, without the Company’s prior
written consent, use any of such Confidential Information or disclose any of
such Confidential information to any individual or entity other than the Company
or its employees, attorneys, accountants, financial advisors, consultants, or
investment bankers except as required in the performance of his duties for the
Company or as otherwise required by law.  Employee such take all reasonable
steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b) The term “Confidential Information” shall mean any information not generally
known in the relevant trade or industry or otherwise not generally available to
the public, which was obtained from the Company or its predecessors or which was
learned, discovered, developed, conceived, originated or prepared during or as a
result of the performance of any services by Employee on behalf of the Company
or its predecessors.  For purposes of this Paragraph 11, the Company shall be
deemed to include any entity which is controlled, directly or indirectly, by the
Company or MCRC and any entity of which a majority of the economic interest is
owned, directly or indirectly, by the Company or MCRC.
 
12. Return of Documents.
 
Except for such items which are of a personal nature to Employee (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company and at
the direction of the Company, and shall be delivered to the Company, without
retaining any copies, upon the termination of Employee’s employment or at any
time as requested by the Company.
 
13. Noncompete.
 
Employee agrees that:
 
(a)During the Employment Period and, in the event (i) the Company terminates
Employee’s employment, for Cause, or (ii) Employee terminates his employment
without Good Reason, for a one (1) year period thereafter, Employee shall not,
directly or indirectly, within the continental United States, engage in, or own,
invest in, manage or control any venture or enterprise primarily engaged in any
office-service, flex, or office property development, acquisition or management
activities without regard to whether or not such activities compete with the
Company.  Nothing herein shall prohibit Employee from being a passive owner of
not more than five percent (5%) of the outstanding stock of any class of
securities of a corporation or other entity engaged in such business which is
publicly traded, so long as he has no active participation in the business of
such corporation or other entity.  Moreover, the foregoing limitations shall not
be deemed to restrict or otherwise limit Employee from conducting real estate
development, acquisition or management activities, provided that during the
Employment Period the performance of such activities does not prevent Employee
from devoting substantially all of his business time to the Company.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(b) If, at the time of enforcement of this Paragraph 13, a court shall hold that
the duration, scope, area or other restrictions stated herein are unreasonable,
the parties agree that reasonable maximum duration, scope, area or other
restrictions may be substituted by such court for the stated duration, scope,
area or other restrictions and upon substitution by such court, this Agreement
shall be automatically modified without further action by the parties hereto.
 
(c) For purposes of this Paragraph 13, the Company shall be deemed to include
any entity which is controlled, directly or indirectly, by the Company or MCRC
and any entity of which a majority of the economic interest is owned, directly
or indirectly, by the Company or MCRC.
 
(d)It is understood and agreed that Employee has joined in the Membership
Interest Agreement for certain limited purposes which contains different
provisions relating to non-competition and related matters, than those in this
Paragraph 13.  It is further understood and agreed that the provisions of that
Membership Interest Agreement are cumulative to those contained herein such that
they shall apply if, as, and when those contained herein do not, and the
provisions of this Paragraph 13 shall apply if, as, and when the provisions of
the Membership Interest Agreement do not.  In the event of any inconsistencies
between this Agreement and the Membership Interest Agreement, the provisions of
the Membership Interest Agreement shall control.
 
14. Remedies
 
The parties hereto agree that the Company would suffer irreparable harm from a
breach by Employee of any of the covenants or agreements contained in Paragraphs
11, 12 or 13 of this Agreement.  Therefore, in the event of the actual or
threatened breach by Employee of any of the provisions of Paragraphs 11, 12 or
13 of this Agreement, the Company may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation of the provisions thereof.
 
15. Indemnification/Legal Fees.
 
(a)Indemnification.  In the event the Employee is made party or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of Employee’s
employment with or serving as an officer or director of the Company, whether or
not the basis of such Proceeding is alleged action in an official capacity, the
Company shall indemnify, hold harmless and defend Employee to the fullest extent
authorized by Delaware law, as the same exists and may hereafter be amended,
against any and all claims, demands, suits, judgments, assessments and
settlements including all expenses incurred or suffered by Employee in
connection therewith (including, without limitation, all legal fees incurred
using counsel reasonably acceptable to Employee) and such indemnification shall
continue as to Employee even after Employee is no longer employed by the Company
and shall inure to the benefit of his heirs, executors, and
administrators.  Expenses incurred by Employee in connection with any Proceeding
shall be paid by the Company in advance upon request of Employee that the
Company pay such expenses; but, only in the event that Employee shall have
delivered in writing to the Company an undertaking to reimburse the Company for
expenses with respect to which Employee is not entitled to indemnification.  The
provisions of this Paragraph shall remain in effect after this Agreement is
terminated irrespective of the reasons for termination.  The indemnification
provisions of this Paragraph shall not supersede or reduce any indemnification
provided to Employee under any separate agreement, or the by-laws of the Company
since it is intended that this Agreement shall expand and extend the Employee’s
rights to receive indemnity.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Legal Fees.  If any contest or dispute shall arise between the Company and
Employee regarding or as a result of any provision of this Agreement, the
Company shall reimburse Employee for all legal fees and expenses reasonably
incurred by Employee in connection with such contest or dispute, but only if
Employee is successful in respect of substantially all of Employee’s claims
pursued or defended in connection with such contest or dispute.  Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed).
 
16. Successors and Assigns.
 
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of an such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if Employee terminated his employment hereunder
within six (6) months of a Change in Control as set forth in Paragraph 9, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date of termination.  In the
event of such a breach of this Agreement, the Notice of Termination shall
specify such date as the date of termination.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
all or substantially all of its business and/or its assets as aforesaid which
executes and delivers the agreement provided for in this Paragraph 16 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.  Any cash payments owed to Employee pursuant to this Paragraph
16 shall be paid to Employee in a single sum without discount for early payment
immediately prior to the consummation of the transaction with such successor.
 
(b) This Agreement and all rights of Employee hereunder may be transferred only
by will or the laws of descent and distribution.  Upon Employee’s death, this
Agreement and all rights of Employee hereunder shall inure to the benefit of and
be enforceable by Employee’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to Employee’s
interests under this Agreement.  Employee shall be entitled to select and change
a beneficiary or beneficiaries to receive any benefit or compensation payable
hereunder following Employee’s death by giving Company written notice
thereof.  If Employee should die following the date of termination while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to such person or persons so appointed in writing by
Employee, including, without limitation, under any applicable plan, or otherwise
to his legal representatives or estate.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
17. Timing of and No Duplication of Payments.
 
All payments payable to Employee pursuant to this Agreement shall be paid at
such times as provided in this Agreement, and if specific times are not provided
for any such payments, then such payments will be paid as soon as practicable
after such amounts have become fully vested and determinable.  In addition,
Employee shall not be entitled to receive duplicate payments under any of the
provisions of this Agreement.
 
18. Modification or Waiver.
 
No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Employee in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Employee of any such right or remedy shall
preclude other or further exercise thereof.  A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.
 
The respective rights and obligations of the parties hereunder shall survive the
Employee’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.
 
19. Notices.
 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Employee, as applicable, at the
address set forth above (or to such other address as shall have been previously
provided in accordance with this Paragraph 19).
 
20. Governing Law.
 
This agreement will be governed by and construed in accordance with the laws of
the State of New Jersey except as to Paragraph 15(a), without regard to
principles of conflicts of laws thereunder.
 
21. Severability.
 
Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then, subject to the provisions of
sub-paragraph 13(b) above, such provision or term shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provisions or term or the
remaining provisions or terms of this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
22. Legal Representation.
 
Each of the Company and Employee have been represented by counsel with respect
to this Agreement.
 
23. Counterparts.
 
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.
 
24. Headings.
 
The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.
 
25. Entire Agreement.
 
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other prior agreements,
negotiations, and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.
 
26. Survival of Agreements.
 
The covenants made in Paragraphs 5 through 15 and 21 each shall survive the
termination of this Agreement.
 
27. Section 409A Requirements.
 
Notwithstanding anything to the contrary in this Agreement, the following
provisions shall apply to any payments and benefits otherwise payable to or
provided to Employee under this Agreement:
 
(a)           For purposes of Section 409A, (i) each “payment” (as defined by
Section 409A) made under this Agreement shall be considered a “separate
payment,” and (ii) payments shall be deemed exempt from the definition of
deferred compensation under Section 409A to the fullest extent possible under
the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4),
which exemption is hereby incorporated by reference.
 
 
               (b)           If Employee is a “specified employee” as determined
by the Company consistent with Section 409A as of his separation from service,
to the extent any payment under this Agreement constitutes deferred compensation
subject to Section 409A, and to the extent required by Section 409A, no payments
due under this Agreement may be made until the earlier of: (i) the first day of
the seventh month following Employee’s separation from service, or (ii)
Employee’s date of death; provided, however, that any payments delayed during
this six- month period shall be paid in a lump sum on the first day of the
seventh month following Employee’s separation from service. Such lump sum
payments shall include interest from the scheduled payment date to the date of
actual payment at an annual rate equal to the prime rate as set forth in the
Eastern edition of The Wall Street Journal on the business day immediately
preceding Employee’s date of separation from service. Any payment due under this
Agreement upon termination of employment that is subject to Section 409A shall
only be made upon a “separation from service” as that term is defined under
Section 409A.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(c)           In the event there is a 6-month delay in payments under
subparagraph 27(b) above, the Company shall establish and fund an irrevocable
“rabbi” trust, in form and substance reasonable satisfactory to Employee,
effective as of the beginning of the 6-month period and ending upon the close of
such period, to secure the payment of all such delayed amounts to Employee.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
ROSELAND MANAGEMENT SERVICES, L.P.
By:  Roseland Services, L.L.C., as general partner
By:  MC Roseland TRS Operating L.L.C., its sole member
By:  Mack-Cali Services, Inc., its sole member
 
 
By:
/s/ Mitchell E. Hersh
   
Name:  Mitchell E. Hersh
Title:    President and Chief Executive
             Officer
       
 
MARSHALL B. TYCHER
 
 
 
By:
/s/ Marshall B. Tycher
   
     Marshall B. Tycher





 
 

 
14

--------------------------------------------------------------------------------

 



EXHIBIT A
TO
EMPLOYMENT AGREEMENT
The specified operating objective for each Year is the achievement of RPC Fee
Business Total Net Operating Cash Flow (determined in a manner consistent with
the attached projections) equal to or greater than the amount set forth below
for the measuring period set forth below applicable to each Year (as defined in
the Employment Agreement) of the Employment Period:
     
Year
Measuring Period
RPC Fee Business Total Net
Operating Cash Flow
     
First
10/1/12 - 9/30/13
$3,424,000
Second
10/1/13 - 9/30/14
6,437,000
Third
10/1/14 — 9/30/15
5,101,000



 

 
 

--------------------------------------------------------------------------------

 



 
Operating/Service Business Cash Flow
       
Calendar Year Basis
Q4
2012
Q1
2013
Q2
2013
Q3
2013
Q4
2013
2013
Q1
2014
Q2
2014
Q3
2014
Q4
2014
 
2014
Q1
2015
Q2
2015
Q3
2015
Q4
2015
 
2015
       
Mgmt & Dev. Fee Revenue (existing RPC portolio and third-party)
3,771
3,578
3,885
3,799
3,886
15,147
3,874
3,768
3,364
3,047
14,053
2,987
2,967
2,920
2,786
11,660
       
Operating Expenses (existing business)
(3,203)
(3,400)
(3,400)
(3,400)
(3,400)
(13,601)
(3,489)
(3,489)
(3,489)
(3,489)
(13,957)
(3,581)
(3,581)
(3,581)
(3,581)
(14,323)
       
RPC Existing Fee Business Net Operating Cash Flow
568
177
484
398
486
1,546
385
279
(125)
(442)
96
(594)
(613)
(661)
(795)
(2,663)
                                                                               
           
Mgmt & Dev. Fee Revenyue (new RPC portolio and third-party)(a)
0
699
744
1,318
1,455
4,216
1,932
2,020
2,521
2,520
8,993
2,640
2,591
2,901
2,942
11,075
       
Estimated Incremental Operating Expense
0
(250)
(276)
(439)
(485)
(1,450)
(615)
(646)
(767)
(775)
(2,803)
(803)
(796)
(857)
(881)
(3,347)
       
RPC Future Fee Business Net Operating Cash Flow
    0
448
468
880
969
2,765
1,317
1,374
1,753
1,745
6,190
1,837
1,795
2,034
2,061
7,727
                                                                               
           
RPC Fee Business Total Net Operating Cash Flow
568
626
952
1,278
1,455
4,311
1,702
1,653
1,628
1,303
6,286
1,243
1,182
1,373
1,266
5,064
               
FY End
     
FY End
     
FY End
                                                                               
             
Fiscal Year Basis
                                       
Q4 (commencing 9/30/12
     
568
       
1,455
       
1,303
           
Q1
     
626
       
1,702
       
1,243
           
Q2
     
952
       
1,653
       
1,182
           
Q3
     
1,278
       
1,628
       
1,373
           
RPC Fee Business - Fiscal Year Totals
     
3,424
       
6,437
       
5,101
                                                                               
                                                                               
                   
SUMMARY:
     Calendar Year
 
        Fiscal Year
                               
Dates
Fees
 
Dates
Fees
                               
2013
4,311
 
12/13
3,424
                               
2014
6,286
 
13/14
6,437
                               
2015
5,064
 
14/15
5,101
                                                                       
(a) includes prospective development of additional RPC land parcels with third
party capital partners.
                                                                               
                                                                               
                                                                               
   



 


 
 

--------------------------------------------------------------------------------

 

 
 